DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-11,13,15-20 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG (US 2016/0267333 A1) in view of Tsubaki (US 2012/0249830 A1).

As of Claims 1: JUNG teaches an integrated circuit (IC), comprising: an interface circuit to receive input exposure data corresponding to a plurality of exposures from an image sensor; and a processing circuit to process the input exposure data (Preprocessing means 200 and ¶ ¶0037,0039), the processing circuit including: a pre-processing circuit operative to: perform initial image processing on the input exposure data of each of the plurality of exposures to generate pre-
	JUNG does not explicitly teach “a merge circuit to process the pre-processed exposure data for each of the plurality of exposures to generate merged image data representing the image. " as recited in present claimed invention.
 	However, the above-mentioned claimed features are well-known in the art as evidenced by Tsubaki. In particular, Tsubaki teaches a merge circuit to process the pre-processed exposure data for each of the plurality of exposures to generate merged image data representing the image (i.e., see ¶¶0009,0018) as recited in present claimed invention.
In view of the above, having the system of JUNG and given the well-established teaching of Tsubaki, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of JUNG as taught by Tsubaki, since Tsubaki state that such modification would allow extending a tone range by compositing a plurality of differently exposed images (See ¶0002 of Tsubaki).
	
As of Claims 2: JUNG in view of Tsubaki further teaches the pre-processing circuit is operative to perform at least one of noise filtering processing, deflect pixel correction, DC clamp removal, lens shading correction, and white balance correction on the input exposure data of each of the plurality of exposures (Tsubaki ¶0028).  
  
As of Claims 3: JUNG in view of Tsubaki further teaches the pre-processing circuit is operative to perform the DC clamp removal on the input exposure data of each of the plurality of exposures prior to the white balance correction (JUNG ¶ ¶0038,0039,0042; Tsubaki ¶¶0044-0045,0051).    
  
As of Claims 5: JUNG in view of Tsubaki further teaches the processing circuit includes: a tone mapping circuit to perform tone mapping processing on the merged image data from the merge circuit (Tsubaki ¶¶0054-56,0072-0076).
  
As of Claims 6: JUNG in view of Tsubaki further teaches the tone mapping processing reduces bit depth of the merged image data to generate a global tone map (Tsubaki ¶¶0054-56,0072-0076).  

As of Claims 7: JUNG in view of Tsubaki further teaches the tone mapping processing reduces bit depth of the global tone map to generate a local tone map (Tsubaki ¶¶0054-56,0072-0076).  

As of Claims 8: JUNG in view of Tsubaki further teaches the processing circuit includes: a post-processing circuit to perform further image processing on one or more of the global and local tone maps to generate final image data, and to store the final image data in a memory (Tsubaki ¶¶0054-56,0072-0076).    

As of Claims 9: JUNG in view of Tsubaki further teaches the post-processing circuit performs filtering  (Tsubaki ¶¶0041,0042).  

As of Claims 10: JUNG in view of Tsubaki further teaches the merge circuit includes a gain circuit configured to apply a gain to one or more of the pre-processed exposure data (Tsubaki ¶¶0041,0042).  

JUNG teaches in FIG. 2-4 a method comprising: processing, by a pre-processing circuit, first input exposure data associated with a first exposure of an image to generate first pre-processed exposure data (¶ ¶0038,0039,0042); storing, by the pre-processing circuit, the first pre-processed exposure data in a memory circuit (¶0047).    ; processing, by the pre-processing circuit, second input exposure data associated with a second exposure of the image to generate second pre-processed exposure data; merging, by a processing circuit, the first and second pre-processed exposure data to generate merged image data representing the image (¶ ¶0039-0042). 19TI-75603. A  
 	JUNG does not explicitly teach “performing, by the processing circuit, tone mapping on the merged image data; performing, by the processing circuit, post-processing on the merged image data to generate final image data; and storing, by the processing circuit, the final image data in the memory circuit. " as recited in present claimed invention.
 	However, the above-mentioned claimed features are well-known in the art as evidenced by Tsubaki. In particular, Tsubaki teaches performing, by the processing circuit, tone mapping ( ¶¶0054-0057,0075) on the merged image data; performing, by the processing circuit, post-processing on the merged image data to generate final image data; and storing, by the processing circuit, the final image data in the memory circuit (See ¶¶0009,0018,0047) as recited in present claimed invention.
In view of the above, having the system of JUNG and given the well-established teaching of Tsubaki, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of JUNG as taught by Tsubaki, since Tsubaki state that such modification would allow extending a tone range by compositing a plurality of differently exposed images (See ¶0002 of Tsubaki).

As of Claim 13: JUNG in view of Tsubaki further teaches the first input exposure data is larger than the second input exposure data (JUNG ¶ ¶0038,0039,0042).

As of Claim 15: JUNG in view of Tsubaki further teaches the processing of the second input exposure data is performed after processing the first input exposure data and after storing the first pre-processed exposure data (JUNG ¶ ¶0038,0039,0042).  

As of Claim 16: JUNG in view of Tsubaki further teaches the tone mapping includes reducing a bit depth of the merged image data to a first compressed level (Tsubaki ¶¶0044-0045,0051).
   
As of Claim 17: JUNG in view of Tsubaki further teaches the tone mapping includes reducing the first compressed level to a second compressed level (Tsubaki ¶¶0044-0045,0051). 
  
As of Claim 18: JUNG in view of Tsubaki further teaches the processing by the pre-processing circuit includes one or more of noise filtering processing, deflect pixel correction, DC clamp removal, lens shading correction, and white balance correction (Tsubaki ¶0028).    
  
As of Claim 19: JUNG in view of Tsubaki further teaches storing, by the pre-processing circuit, the second pre-processed exposure data in the memory circuit; and processing, by the pre-processing circuit, third input exposure data associated with a third exposure of the image to generate third pre-processed exposure data (JUNG ¶ ¶0038,0039,0042; Tsubaki ¶¶0044-0045,0051).    

As of Claim 20: JUNG in view of Tsubaki further teaches the merged image data representing the image includes the third pre-processed exposure data merged, by the processing circuit, with the first and second pre-processed exposure data (See JUNG ¶ ¶0038,0039,0042 and Tsubaki ¶¶0009,0018,0047).

Claims 4, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG (US 2016/0267333 A1) in view of Tsubaki (US 2012/0249830 A1), and further in view of Smith et al. (US 2008/0309810 A1;hereafter Smith).

As of Claims 4: JUNG in view of Tsubaki does not explicitly teach “a memory, wherein the memory includes four portions configured to store data associated with two exposures of an image " as recited in present claimed invention.
 	 Smith further teaches a merge circuit to process the pre-processed exposure data for each of the plurality of exposures to generate merged image data representing the image (i.e., see ¶¶0070,0077-0078. See also 0036) as recited in present claimed invention.
In view of the above, having the system of JUNG in view of Tsubaki and given the well-established teaching of Smith, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of JUNG in view of Tsubaki as taught by Smith, since Smith state that such modification to allow high speed image frame transfer; (3) an image sensor with an integrated memory controller for controlling the frame transfer of the image data to parallel frame memories (See ¶0081 of Smith).  

As of Claim 12: JUNG in view of Tsubaki in view of Smith further teaches the first input exposure data is stored in a first location in the memory circuit; and the second input exposure data is stored in a second location in the memory circuit (Smith ¶¶0070,0077-0078. See also 0036).

As of Claim 14: JUNG in view of Tsubaki in view of Smith further teaches the first pre-processed exposure data is stored in a third location in the memory circuit; and the final image data is stored in a fourth location in the memory circuit (Smith ¶¶0070,0077-0078. See also 0036).

NOTE: The Examiner strongly encourages setting up an interview to expedite prosecution of the case.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697